Citation Nr: 1604071	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-28 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for the service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for hemorrhoids and assigned an initial noncompensable (0 percent disabling) rating effective from March 23, 2012.

In July 2014 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO), and in August 2015 he testified before the undersigned in a hearing at the Board's offices in Washington, DC.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

A September 2013 rating decision denied entitlement to service connection for diverticulitis.  In his August 2014 VA Form 9, the Veteran claimed diverticulitis as secondary to service-connected hematochezia.  The Board observes that the August 2014 correspondence was received within one year of the September 2013 rating decision.  The RO has not adjudicated this issue in the first instance, and it is accordingly referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The RO has not adjudicated this issue in the first instance, and it is accordingly referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Veteran submitted a VA Form 9 (Substantive Appeal) in August 2014 that appears to assert a claim seeking service connection for proctitis; he also testified before the Board that he intended to seek service connection for proctitis rather than hemorrhoids.  The RO has not adjudicated this issue in the first instance, and it is accordingly referred to the AOJ for appropriate action.
During his hearing before the Board, the Veteran voiced dissatisfaction with a September 2013 rating decision by the VA RO in Buffalo, New York that denied extension of delimiting date under Chapter 30, 38 U.S.C.A. § 3031(d).  The Veteran's representative appeared to assert that he has had an open claim for educational benefits since 2002.  Accordingly, this issue is also referred to the AOJ for appropriate action.


FINDING OF FACT

From March 23, 2012, the Veteran's hemorrhoid disability has been at worst moderate in severity, with no indication of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria to establish entitlement to a compensable initial rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

The Veteran was afforded VA medical examinations in June 2012 and September 2012 in support of the claim decided herein; during his hearing before the Board the Veteran testified that there has been no significant change in the severity of his disability since the last VA examination.  Moreover, the Veteran submitted additional VA treatment records in October 2015, with a waiver of regional office consideration in the first instance, that address the current severity of his service-connected hemorrhoids.  38 C.F.R. § 20.1304.  The Board concludes that remand for additional examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claim for hemorrhoids, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issue on appeal and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue to the Veteran, who volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, and the Veteran provided relevant testimony.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids are rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7336.  A rating of 0 percent is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A rating of 20 percent is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The period under review begins March 23, 2012, the date service connection became effective.

In March 2012 the Veteran had a colonoscopy by Virginia Endoscopy Group.  The physician noted that the procedure was based on the Veteran's history of hematochezia and melena.  The colonoscopy revealed grade 1 external hemorrhoids and diverticulosis of the sigmoid colon; otherwise the colon was normal.

The Veteran submitted a claim for service connection for those disorders shown on the colonoscopy report cited above.  Because the Veteran's service treatment record (STR) showed treatment in service for hematochezia, and because hematochezia was one of the symptoms cited in the colonoscopy report, the RO accepted the Veteran's claim as a request for service connection for hematochezia, and submitted a request for VA examination.

The Veteran underwent a VA intestinal diseases examination in June 2012, performed by a nurse practitioner who reviewed the claims file.  The Veteran reported streaking of blood on toilet paper, sometime dripping into the bowl since about 1991.  He also cited the recent colonoscopy showing current hemorrhoids.  The Veteran denied signs of bowel disorder (diarrhea, constipation, abdominal distention, anemia, nausea or vomiting); he also denied weight loss or malnutrition.  The examiner noted that current complete blood count (CBC) showed hemoglobin 15.0, hematocrit 43.1, white blood cell count 5.7 and platelets 239.  The Veteran declined rectal examination, since recent colonoscopy had established the presence of external hemorrhoids.  The only digestive/intestinal disorder diagnosed by the examiner was external hemorrhoids.  The Veteran's hemorrhoids did not impact his ability to work.  

The Veteran subsequently had a VA rectum and anus examination in September 2012, performed by a physician.  The Veteran reported having hemorrhoids that occasionally flare; he declined rectal examination because recent colonoscopy had established the presence of the disorder.  Based on the Veteran's account, the examiner stated that the current severity of the Veteran's hemorrhoids approximated mild-to-moderate disability.  The examiner referred to the June 2012 examination and stated that the CBC results shown therein were normal for hemoglobin (i.e, the Veteran was not shown to be anemic).  The examiner diagnosed hemorrhoids and stated the disability did not impair the Veteran's ability to work.

There are 182 pages of VA treatment records in Virtual VA addressing the period May 2012 through June 2014.  In October 2012 the Veteran complained of intermittent pain and constipation, but denied bloody stools.  In December 2012 the Veteran complained of intermittent bright red blood per rectum but rectal examination did not comment on any current hemorrhoids (only the prostate was mentioned).  There is no clinical evidence of, or reference to, diverticulitis or proctitis and no indication of treatment for current hemorrhoids.   

The Veteran testified before the RO's DRO in July 2014 that he has intermittent hemorrhoids; the hemorrhoids do not protrude but he experiences rectal bleeding with every bowel movement, manifested by blood on the tissue.  He sometimes wears two pairs of undershorts but does not wear absorbent materials.  The Veteran testified that he is not anemic.  He occasionally uses an over-the-counter stool softener.  The Veteran insisted he would not report for another medical examination because he is tired of the claims process.

The Veteran testified before the Board in August 2015 that he disagrees with the rating assigned for hemorrhoids because he had not intended to seek service connection for hemorrhoids; rather, he intended to seek service connection for proctitis or colitis.  In regard to his hemorrhoid disability on appeal, the Veteran testified that he will sometimes have no rectal bleeding for several months and thereafter have bleeding with bowel movements.  The Veteran sometimes uses over-the-counter antiinflammatory medications; he has not noticed an increase in symptoms since the VA examination in September 2012.  The Veteran testified that he last sought treatment for his hemorrhoids in 2011 or 2012.  The Veteran is uncertain if he has ever been diagnosed with anemia.  The Veteran testified that he is currently employed but misses 2-3 days of work per month due to his hemorrhoid disability.

Subsequent to the videoconference hearing cited above the Veteran submitted 146 pages of recent VA treatment records.  These include a VA computed tomography (CT) scan of the abdomen in June 2015 that is silent in regard to any abnormality of the bowel or colon.  Clinical examinations during the period are silent in regard to current hemorrhoids; the Veteran had digital rectal examinations (DREs) in September 2014 and February 2015 that note the Veteran's prostate but are silent in regard to current hemorrhoids.  A VA laboratory analysis in September 2015 showed low hemoglobin (39.1, compared to normal 42-52) and low hematocrit (13.8, compared to normal 14-18) but there is no clinical impression of anemia; the Board also notes the Veteran was currently undergoing treatment for prostate cancer.  The Veteran's VA active problems list in July 2015 included gastroesophageal reflux disease (GERD and dysphagia, which are disorders of the upper digestive tract, as well as adenocarcinoma of the prostate and elevated prostate-specific antigen, neither of which is a digestive disorder.  The Veteran's VA active problems list did not include hemorrhoids or other disorder of the lower digestive tract.  

On review of the evidence above, the Board finds that since March 23, 2012, the Veteran's hemorrhoid disability has been mild-to-moderate in severity.  The clinical evidence does not show that the Veteran's hemorrhoids have been large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  Similarly, there is no medical evidence of persistent bleeding with secondary anemia or with fissures.  No such symptoms are shown in clinical treatment records or in either VA examination, and the VA examiner in September 2012 specifically characterized the disability as mild-to-moderate in severity based on the Veteran's subjective account.  The Board concludes that the medical evidence of record weighs against a determination that the disability is worse than "moderate."

In addition to the medical evidence above, the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical examiners and providers.  The Veteran has reported intermittent pain and bleeding, but he has not asserted that his hemorrhoids have been large, thrombotic, irreducible, or frequently recurring.  Thus, even the Veteran's contentions do not demonstrate entitlement to a higher disability evaluation.  

In sum, based on the evidence and analysis above the Board concludes that the criteria for compensable evaluation have not been met at any time during the period under appellate review.  Accordingly, increased evaluation, to include "staged" rating, is not warranted and the claim must be denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for hemorrhoids reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings if warranted.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate; there is nothing exceptional or unusual about the Veteran's hemorrhoid disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reports that he is gainfully employed.  The Board accordingly finds that no further action pursuant to Rice is warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial compensable rating for hemorrhoids is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


